O’Malley, J.
' This appeal involves precisely the same question of law as is presented in Matter of Rinn (242 App. Div. 523), decided herewith. The cases differ only with respect to the name of the depositor and the amount to the credit of the account involved.
For the reasons stated in our opinion in Matter of Rinn, the summary order here made should be reversed and the motion denied, without costs.
Finch, P. J., Martin, Townley and Untermyer, JJ., concur.
Order reversed and motion denied, without costs.